DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 	Paragraph 30, in the first sentence, there should be a close parenthesis.  	Paragraph 66, in the first sentence, there should be a close parenthesis.  	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

At step 2a, prong one, claim 1 recites log pattern learning to generate data, data extraction including representing the data in a certain way, calculating data similarity, and determining a label.
	The limitations of "learning…", "extracting…", "calculating…", and "determining…", as crafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, that is the "computer" implementation which performs instances of "automation". That is, nothing in the claim elements precludes the steps from practically being performed in the mind, possibly with the aid of pen and paper. For example the learning to generate a sparse time series is merely a mental process in that it evaluates logs to produce data. Similarly, each of the above listed steps merely perform mental processes of data manipulation.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

	The "initiating…" represents extra-solution activity because it is a mere insignificant application that is necessary for the use of the recited judicial exception as the application is recited at a high level of generality. Initiating the mitigation is therefore insignificant extra-solution activity, see MPEP 2106.05(g). 
	Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes a person may use to perform, using the computer components as a tool.
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	At step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of initiating amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	"Initiating…", as discussed above, represents mere insignificant application and is insignificant extra-solution activity. The initiating, as discussed above, represents mere insignificant application and is a nominal or tangential addition to the claim. Further, this element is well-understood, routine, and conventional.
	With respect to initiating an action, the courts have found limitations directed to insignificant application, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(g), In re Brown or Ameranth.



Referring to claims 2-7, the claims recite additional steps of data manipulation.
	Further referring to claims 6 and 7, the claims further recite additional elements of data reception. This represents mere data gathering that is necessary for use of the recited judicial exception as the obtained information is used in the abstract mental process of data manipulation. The data reception is recited at a high level of generality. This is therefore insignificant extra-solution activity (see MPEP 2106.05(g)).
	Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes a person may use to perform, using the computer components as a tool.
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	At step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of data reception amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Data reception as discussed above, represents mere data gathering and is insignificant extra-solution activity. The data reception, as discussed above, represents mere insignificant application and is a nominal or tangential addition to the claim. Further, this element is well-understood, routine, and conventional.	With respect to data reception, the courts have found limitations directed to data gathering, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(g), e.g., Mayo, OIP Techs., Inc v. Amazon.com, Inc.
	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Referring to claims 8-20, see rejection of claims 1-7 above, further noting that claim 8 further recites a computer program product as a generic computer component and that claim 15 further recites a memory and processor as generic computer components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited.
	US20170208080, see abstract, paragraph 60
	US20190377905, see abstract
	US20160239756, see abstract
	US20030139905, see abstract, figures 9-11	US20100223499, see abstract	US20140195474, see abstract, paragraph 12	US20170010930, see figures 2, 3
	US20190318288, see abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656.  The examiner can normally be reached on weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL CHU/Primary Examiner, Art Unit 2114